UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2014 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-187782 GLOBAL SYSTEM DESIGNS, INC. (Exact name of registrant as specified in its charter) Nevada 46-1669753 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 24123 Peachland Blvd., C-4, #106, Port Charlotte, FL 33954 (Address of principal executive offices) 941-613-9858 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] As of April 11, 2014 there were 5,825,000 shares of the issuer’s common stock, par value $0.0001, outstanding. GLOBAL SYSTEM DESIGNS, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED FEBRUARY 28, 2014 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4. CONTROLS AND PROCEDURES 19 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 20 ITEM 1A. RISK FACTORS 20 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4. MINE SAFETY DISCLOSURES 20 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS 21 SIGNATURES 22 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in our company's Annual Report, Form 10-K filed with the SEC on February 28, 2014. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the periods presented have been reflected herein. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year ended November 30, 2014. INDEX TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the Period of November 27, 2012 (Date of Inception) to February 28, 2014: (Unaudited) Page Consolidated Balance Sheets 4 Consolidated Statements of Operations and Comprehensive Loss 5 Consolidated Statements of Stockholders' Equity 6 Consolidated Statements of Cash Flows 7 Notes to the Consolidated Financial Statements 8 3 GLOBAL SYSTEM DESIGNS, INC. (A Development Stage Company) Consolidated Balance Sheets February 28, November 30, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance of $0 Prepaid expenses Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current Liabilities Accounts Payable and accrued liabilities $ $ Total current liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (NOTE 7) - - STOCKHOLDERS' EQUITY Preferred stock, 15,000,000 shares authorized; par value $0.0001, none issued and outstanding - - Common stock, 100,000,000 shares authorized; par value $0.0001, 5,825,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development state ) ) Accumulated other comprehensive loss ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. 4 GLOBAL SYSTEM DESIGNS, INC. (A Development Stage Company) Consolidated Statements of Operations (Unaudited) November 27, 2012 (inception) through Three Months Ended February 28, February 28, REVENUE $ $
